Citation Nr: 1525619	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-35 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for back disability, and if so, entitlement to service connection for back disability.

2. Entitlement to service connection for neck disability.

3. Entitlement to service connection for left hip disability.

4. Entitlement to an initial disability rating higher than 30 percent for bilateral pes planus.

5. Entitlement to an initial disability rating higher than 10 percent for tinnitus.

6. Entitlement to an increased (compensable) disability rating for status post fracture of the right fifth metacarpal.

7. Entitlement to an increased (compensable) disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to March 1977. He also had National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of a previously denied claim for service connection for back disability. The RO denied service connection for neck and left hip disabilities. The RO granted service connection for bilateral pes planus and for tinnitus. The RO assigned a 30 percent disability rating for pes planus and a 10 percent rating for tinnitus. The RO continued existing ratings of 0 percent each for status post fracture of the right fifth metacarpal and for right ear hearing loss.

In September 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issues of service connection for neck and left hip disabilities and the ratings for pes planus, right hand disability, and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a March 2002 rating decision denying reopening of a previously denied claim for service connection for back disability. No new and material evidence was received within a year after that rating decision. 

2. Evidence regarding service connection for back disability received since the March 2002 rating decision is redundant of evidence of record in March 2002.

3. In September 2014, prior to promulgation of a decision on the appeal of the disability rating assigned for tinnitus, the Veteran withdrew the appeal as to that issue.


CONCLUSIONS OF LAW

1. The March 2002 rating decision denying reopening of a previously denied claim for service connection for back disability is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. Evidence received since the March 2002 rating decision is not new and material to a claim for service connection for back disability; the March 2002 rating decision is not reopened. 38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156.

3. On the issue of the disability rating assigned for tinnitus, the criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in January 2002, July 2005, and May 2010. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA explained what evidence qualifies as new and material evidence for purposes of reopening a previously denied claim. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the September 2014 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the September 2014 Board hearing.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back Disability

The Veteran essentially contends that he has chronic low back disability that began during service. In May 1993, he submitted a claim for service connection for back disability. In a November 1993 rating decision, the RO denied service connection for back disability. 

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

During the year following the November 1993 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the back disability service connection claim was received within the appeal period. No additional service department records were received after that rating decision.

In January 1995, the Veteran requested to reopen a claim for service connection for back disability. In an April 1995 rating decision, the RO denied service connection for back disability. In April 1996, the Veteran again sought service connection for back disability. In an April 1996 rating decision, the RO denied reopening of a claim for service connection for back disability. Over the year that followed the April 1996 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the back disability service connection claim was received within the appeal period. No additional service department records were received after that rating decision.

In November 2001, the Veteran again sought service connection for back disability. In a March 2002 rating decision, the RO denied reopening of the previously denied claim for service connection for back disability. Over the year that followed the March 2002 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the back disability service connection claim was received within the appeal period. No additional service department records were received after that rating decision.

In April 2010, the Veteran again sought service connection for back disability. In an August 2010 rating decision, the RO denied reopening of the previously denied claim for service connection for back disability. The Veteran appealed the August 2010 decision.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The most recent final disallowance on any basis of the Veteran's claim for service connection for back disability is the March 2002 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The evidence that was in the Veteran's claims file in March 2002 includes records of medical treatment and examinations during and after service. Service medical records show reports of low back pain in 1973, 1975, and 1976. On the report of a February 1977 examination of the Veteran for separation from service, the examiner checked normal for the condition of his spine. Records of private medical treatment after service reflect that the Veteran reported low back pain in May 1978, and again in March 1980 and on several subsequent occasions. The treatment records reflect reports of post-service back injuries. In the March 2002 rating decision, the RO denied reopening of a claim for service connection for back disability based on a finding that the evidence failed to show that any current low back disorder was related to low back pain reported during service.

The evidence that has been added to the claims file since March 2002 includes an evaluation that was not in the file in 2002, and more recent statements from the Veteran. In a private occupational evaluation performed in August 1994, the evaluator noted that the Veteran reported having sustained low back injuries during and after military service. The evaluator did not address the relative contributions of back injuries during and after service on back pain that the Veteran experienced in 1994. In the September 2014 Board hearing, the Veteran provided additional information about the events surrounding back injury that he sustained during service in 1975.

The evidence that was of record in March 2002 reflected that the Veteran made multiple reports of low back pain during and after service, but that no chronic low back disorder was found at separation from service or was medically linked to any injury in service. The evidence added to the record after March 2002 includes additional evidence regarding low back injury during service. The new evidence does not indicate that back injury or symptoms during service produced any chronic disorder that existed at separation from service and continued after service. As such, the new evidence is redundant of evidence already of record in March 2002, and is not material to the claim. As evidence that is both new and material has not been received, the Board denies reopening of the previously denied claim for service connection for back disability.

Tinnitus

The Veteran appealed the initial 10 percent disability rating that the RO assigned for his service-connected tinnitus. In the October 2014 Board hearing, the Veteran stated that he was withdrawing his appeal for a higher rating for tinnitus. A written transcript of that hearing is of record. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Accordingly, the Board does not have jurisdiction over the appeal for a higher rating for tinnitus, and the appeal as to that issue is dismissed.


ORDER

Reopening of a claim for service connection for back disability is denied.

The appeal as to the disability rating assigned for tinnitus is dismissed.


REMAND

The Board is remanding the issues of service connection for neck and left hip disabilities and the ratings for pes planus, right hand disability, and right ear hearing loss to the RO for the development of additional evidence.

The Veteran contends that he has neck disability that began during service. During service, he was seen in October 1975 for pain in the low back, mid back, and neck after playing football. No neck disorder was noted on examination in February 1977 for separation from service. Post-service medical records from 1983 forward contain reports of post-service injuries and of neck pain. On VA medical examination in May 1993, the examiner provided a diagnosis of chronic cervical spine sprain. The examiner did not address the likely etiology of the disorder. Cervical spine x-rays taken at a VA facility in February 2008 showed degenerative changes. Thus, there is evidence of a current cervical spine disorder, evidence of neck pain following injury in service, and assertion by the Veteran that post-service neck pain is related to injury in service; but there is no competent medical evidence as to the likelihood that a current neck disorder is related to events in service. The Board therefore is remanding the issue for a VA medical examination with file review and opinion as to the likely etiology of current neck disability.

The Veteran contends that he has left hip disability that began during service. During service, he was seen in October and November 1975 for musculoskeletal pain after playing football. In November 1975, he reported that his symptoms included pain, soreness, and stiffness in his left hip. No hip disorder was noted on the February 1977 separation examination. In private treatment after service, in March 1980, he reported low back and left hip pain after lifting heavy boxes. More recent medical records reflect complaints of left hip pain, reported as aggravated by a motor vehicle accident in 2009. Thus, there are claimed current left hip symptoms, a history of left hip symptoms during service, and a contention that the symptoms during and after service are related. There is no medical finding or opinion addressing the likelihood of a relationship between symptoms during and after service. The Board is remanding the issue for VA medical examination with file review, for clarification as to the existence and nature of any current left hip disability and opinion as to the likely etiology of any such disability.

The Veteran appealed the initial 30 percent disability rating that the RO assigned, effective in April 2010, for his bilateral pes planus. He had a VA medical examination of his feet in June 2010. In the September 2014 Board hearing, he described pes planus symptoms and impairment worse than those described in the 2010 examination. The Board is remanding the issue for a new examination to address the current manifestations and effects of his pes planus.

The Veteran reports worsening of disability residual to fracture of the fifth metacarpal in his right hand. He had a VA examination of his hands in June 2010. The RO did not provide the Veteran's claims file to the physician who performed that examination for review. In the September 2014 Board hearing, the Veteran reported right hand pain and functional impairment worse than those noted in the 2010 examination. The Board is remanding the issue for a new examination to address the current manifestations and effects of the right hand disability.

The Veteran reports worsening of his service-connected right ear hearing loss. The most recent VA examination of his hearing was performed in June 2010. In the September 2014 Board hearing, he stated that he was having difficulty getting an appointment to have his hearing retested. The Board is remanding the issue for a new examination to address the current extent of the service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current disabilities of the neck and the left hip. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to identify current disorders affecting the Veteran's cervical spine area and left hip. Ask the examiner, for each current neck and left hip disorder, to express opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder was caused or aggravated by disease, injury or other events during service. Ask the examiner to explain the conclusions reached.



	(CONTINUED ON NEXT PAGE)



2. Schedule the Veteran for a VA medical examination to address the current manifestations of bilateral pes planus. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, and examine the Veteran, and report the current manifestations and effects of his bilateral pes planus. 

3. Schedule the Veteran for a VA medical examination to address the current manifestations of right hand disability residual to fracture of the fifth metacarpal. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, and examine the Veteran, and report the current symptoms in and functional impairment of the right hand residual to fracture of the fifth metacarpal. 

4. Schedule the Veteran for a VA medical examination with testing to determine the current extent of hearing loss, including service-connected right ear hearing loss. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, and examine the Veteran, perform appropriate audiological testing, and report the results.

5. Thereafter, review the expanded record and reconsider the remanded claims. If any of those claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


